Judgment affirmed. This case is here for the second time. The former appeal was dismissed because not seasonably claimed. Commonwealth v. Rodriguez, 333 Mass, 501. There it was said, “We might add that a careful examination of the record reveals no error in the conduct of the trial.” The present appeal arises from the denial of a motion for a new trial. The motion “in its gen*704eral aspects was addressed to the sound discretion of the trial judge.” Commonwealth v. Dascalakis, 246 Mass. 12, 25. Commonwealth v. Madeiros, 257 Mass. 1, 2. Commonwealth v. Chin Kee, 283 Mass. 248, 256. Commonwealth v. Galvin, 323 Mass. 205, 220. No abuse of discretion is shown. Many of the alleged errors set forth in the motion relate to points that were or could have been raised at the trial. “The judge was not bound to consider such questions on a motion for a new trial, and his simple denial of the motion shows no intention on his part to exercise his discretion in favor of considering such questions.” Commonwealth v. Venuti, 315 Mass. 255, 261-262. Commonwealth v. Osman, 284 Mass. 421, 426. The appeal reveals no error of law.
Walter A. Swift, for the defendant.
Walter J. Griffin, Assistant District Attorney, for the Commonwealth.